DETAILED ACTION
Status of the Claims
The Examiner further acknowledges the following:
Claims 11-22 are withdrawn. 
Claims 1-4, 6-7, and 9-10 are under current examination. 
Applicants' remarks filed on 08/18/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenblatt et al. (United States Patent Publication 2019/0046488) in view of Polaschegg(United States Patent Publication 2013/0085469-see IDS filed 07/30/2019) and Davies (United States Patent Publication 2013/0302390-see IDS filed 07/30/2019).
Claim 1 is to a method for killing Pseudomonas aeruginosa  on at least one surface of a medical device, the method comprising the steps of: (a) providing a Pseudomonas aeruginosa on at least one surface of the medical device.
Rosenblatt teaches compositions which kill and destroy microbes including Pseudomonas aeruginosa, see paragraphs [0053], [0061] [0113], [0016], [0124], [0126], [0136] and entire document. The composition of Rosenblatt kills Pseudomonas biofilms in a sufficient time period, see paragraph [0124] and [0126] and paragraph [0026]. Rosenblatt teaches that the composition can be used to treat catheter surfaces, see paragraph [0033]. The antimicrobial composition of Rosenblatt can include additional therapeutic agents such as taurolidine, see paragraph [0029]. The composition can be added to hydrogel matrices to be applied to be retained on surfaces such as catheters, thus integrated within the medical device, see paragraph [0023] and entire document. Rosenblatt teaches that a base material can comprise hydrogel, see paragraph [0023]. 
Rosenblatt teaches that a base material can comprise hydrogel materials, and that the composition can incorporate taurolidine, however does not expressly teach that the biofilm-active composition comprises the base material of hyaluronic acid hydrogel. With regards to the taurolidine, Rosenblatt teaches that the antimicrobial composition can further comprise taurolidine but does not teach its selection with sufficient specificity. 
However, Polaschegg teaches that hyaluronic acid (also known as hyaluronan) with taurolidine imparts an antimicrobial and anti-inflammatory cell migration enhancing 
It would have been prima facie obvious to an ordinary skilled artisan before the time of filing of the instant invention to select taurolidine as the additional antimicrobial agent of Rosenblatt together with hyaluronic acid as the hydrogel base material for Rosenblatt’s antimicrobial biofilm killing composition. 
A person of ordinary skill in the art would have been motivated to do so because taurolidine is taught to be superior to antibiotics in that it can be used to inhibit biofilms without resistance and is non-toxic, and hyaluronic acid can be useful as a gel to impart thixotropic properties to the composition. Polaschegg teaches that the hyaluronic acid further imparts anti-inflammatory properties to the composition. 
There would have been a reasonable expectation of success given both Rosenblatt and Polaschegg teach inhibiting biofilm infections on medical devices. 
	The modified Rosenblatt does not expressly teach that the composition further comprises a biofilm penetrating agent comprising myristic acid (a long chain fatty acid). 
	However, Davies teaches a composition that comprises a biofilm dispersion inducing agent (dispersion inducer) including hexadecanoic acid (also known as myristic 
	It would have been prima facie obvious before the time of filing the instant invention to provide myristic acid with the biofilm treating composition of Rosenblatt. 
	A person of ordinary skill in the art would have been motivated to do so as myristic acid (also known as hexadecanoic acid) is taught as a dispersion agent which releases microorganisms from biofilms and disrupts the physical aspect of a biofilm. 
	There would have been a reasonable expectation of success given both Rosenblatt and Davies teach treating biofilm formation on the surfaces of devices including catheters. 
	Accordingly, the instant claims are rendered prima facie obvious over the teachings of Rosenblatt in view of Polaschegg and Davies. 

Response to Remarks
Applicants argue that each of the antimicrobial compositions in Rosenblatt that were used to eradicate Pseudomonas aeruginosa biofilms comprise polygalacturonic acid and caprylic acid and none teach or suggest the inclusion of taurolidine with Pseudomonas aeruginosa.  
Examiner respectfully submits that while Rosenblatt may not exemplify the combination with taurolidine, it is clear from the teachings of Rosenblatt that the antimicrobial composition can further contain taurolidine per paragraph [0029]. Though Rosenblatt does not teach the biofilm penetrating agent of myristic acid, it would have been obvious to provide the myristic acid (a biofilm penetrating agent) with the biofilm treating composition of Rosenblatt because myristic acid is taught as a dispersion agent which releases microorganisms which are effective in disrupting biofilms. Both Rosenblatt and Davies also teach treating catheter surfaces which is at least one surface of a medical device. 
Applicants argue that since Rosenblatt teaches that the antimicrobial composition having polygalacturonic acid and caprylic acid is effective in eradicating Pseudomonas aeruginosa biofilms, and none of the other solutions were effective in killing biofilms, one skilled in the art would not be motivated to add taurolidine to a composition of polygalacturonic acid and caprylic acid for eradicating biofilms. 
Examiner respectfully submits that the instant claims do not exclude the combination of Rosenblatt’s polygalacturonic acid and caprylic acid composition with taurolidine. Examiner is not suggesting that Rosenblatt teaches taurolidine on its own, but rather that the combination of Rosenblatt’s composition with taurolidine would have resulted in the eradication of the Pseudomonas aeruginosa biofilm. 
Applicants argue that combining taurolidine could render the polygalacturonic acid and/or caprylic acid is ineffective for eradicating Pseudomonas aeruginosa biofilm. 
Examiner respectfully submits that the arguments of counsel cannot take the 

Conclusion
Applicant’s arguments/remarks are considered unpersuasive.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Currently, no claims are allowed and all claims are rejected. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SARAH ALAWADI/           Primary Examiner, Art Unit 1619